Case 1:21-cr-00115-WS *SEALED* Document 6 Filed 07/07/21 Page 1 of 1                      PageID #: 12



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

  UNITED STATES OF AMERICA                      *
                                                *
  v.                                            *      Crim. No.     21-CR-00115
                                                *
  MICHAEL ANTONIO CAMBBELL                      *
  and                                           *
  SHEEDAH MAJEEDAH CARSON                       *

                         PETITION FOR WRIT OF HABEAS CORPUS

          COMES NOW the undersigned Assistant United States Attorney, who respectfully
  petitions this Honorable Court for the issuance of a Writ of Habeas Corpus [X] Ad Prosequendum
  [ ] Ad Testificandum, as an exigency exists necessitating Detainee=s presence for proceedings in
  the Southern District of Alabama.

  Full Name of Detainee: SHEEDAH MAJEEDAH CARSON
  Presently Detained at/Custodian: MOBILE METRO JAIL, MOBILE, AL

  [X] Detainee charged in this District, with 18 USC ' 922(g)(1) by: INDICTMENT; or
  [ ] Detainee is a witness not otherwise available by ordinary process.
  [X] Detainee will be retained in federal custody from initial appearance through final disposition
  of federal charges, and then will be returned to the custody of the detaining facility to resume the
  sentence currently being served; or
  [ ] Detainee will return to the custody of detaining facility upon termination of proceedings.

  Detainee=s Arraignment in this District is scheduled for:     July 14,2021, @ ________;
                                                                                 2:00 p.m.
  United States District Court, 155 St. Joseph St., Mobile, Alabama 36602.


                                                       /s/ Oliver McDonald
                                                       Assistant United States Attorney
                                                       Southern District of Alabama

                                   WRIT OF HABEAS CORPUS

         The above Petition is GRANTED. The above-named custodian of the detaining facility

  and the United States Marshal for this District are ORDERED to produce Detainee in this District,

  as petitioned above, and to return Detainee to said custodian upon the conclusion of said

  proceedings.

          7/9/2021
  Date: _____________                                  s/Katherine P. Nelson
                                                       _________________________
                                                       United States Magistrate Judge
